Citation Nr: 9900148	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  96-04 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1986 to 
October 1993.

The claim currently on appeal arises from a rating decision 
of October 1994 from the Department of Veterans Affairs (VA) 
Nashville, Tennessee, Regional Office (RO).


CONTENTIONS OF APPELLANT ON APPEAL

The veteran and his representative contend, in essence, that 
his service-connected hearing loss has increased in severity, 
and that an increased rating is therefore warranted.  He 
asserts that due to his bilateral hearing loss he has trouble 
understanding the television, and communicating in group 
situations as well as on the telephone.  


DECISION OF THE BOARD

The Board of Veterans Appeals (Board), in accordance with 
the provisions of 38 U.S.C.A. § 7104 (West 1991 & Supp. 
1998), has reviewed and considered all of the evidence and 
material of record in the veteran's claims file.  Based on 
its review of the relevant evidence in this matter, and for 
the following reasons and bases, it is the decision of the 
Board that the preponderance of the evidence is against the 
veterans claim for an increased rating for bilateral hearing 
loss.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran has level II hearing loss in the right ear 
and level I hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for hearing loss have 
not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 
C.F.R. §§ 4.85, 4.86, Part 4, Diagnostic Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for an 
increased rating is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991); that is, he has presented 
a claim that is plausible.  Specifically, a claim that a 
disorder has become more severe is well grounded where the 
disorder was previously service-connected and rated, and the 
claimant subsequently asserts that a higher rating is 
justified due to an increase in severity since the original 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). 
.  He has not alleged that any records of probative value 
that may be associated with his claims folder and which have 
not already been sought are available.  It is accordingly 
found that all relevant facts have been properly developed, 
and that the duty to assist him, mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.

Service-connected disabilities are rated in accordance with 
the Schedule for Rating Disabilities, (Schedule) which is 
based on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating. 38 C.F.R. § 4.7 (1998).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2 (1998).  Consideration of the whole recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2 (1996); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, while 
the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veterans disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Service connection for bilateral hearing loss was granted, at 
a noncompensable evaluation level, by means of a RO rating 
decision dated in October 1994, following review of the 
veteran's service medical records and the report of a VA 
examination dated in August 1993.  The noncompensable 
evaluation assigned by the RO in October 1994 has remained in 
effect since that rating action.

The veteran's bilateral hearing loss is currently evaluated 
as noncompensable under Diagnostic Code 6100.  See 38 C.F.R. 
§ 4.85 (1998).  Evaluations of bilateral defective hearing 
range from non-compensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  To evaluate the degree of disability for 
bilateral service-connected defective hearing, the rating 
schedule establishes 11 auditory acuity levels designated 
from level I for essentially normal hearing through level XI 
for profound deafness.  38 C.F.R. § 4.85, Diagnostic Codes 
6100-6110 (1998).  

The assignment of a disability evaluation for hearing loss is 
achieved by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  The evaluations derived from the 
schedule are intended to make proper allowance for 
improvement by hearing aids.  38 C.F.R. § 4.86 (1998).

A VA audiological evaluation was conducted in August 1993.  
Puretone thresholds in the right ear at 1000 (B), 2000 (C), 
3000 (D), and 4000 (E) Hertz were 70, 80, 80, 80 decibels 
with an average puretone threshold of 78 decibels.  The 
speech recognition score was 96 percent correct.  Puretone 
thresholds in the left ear at the same frequencies were of 
65, 70, 75 and 75 decibels, respectively, with an average 
puretone threshold of 71 decibels.  The speech recognition 
ability was 92 percent correct.  The diagnosis was bilateral 
sensorineural hearing loss, probable in nature.

An audiological examination was conducted at a VA outpatient 
clinic in December 1995.  At that time it was noted that 
noted that the veteran had bilateral hearing aids since 1992.  
The diagnosis was functional hearing loss, at least in the 
lower and middle frequencies. 

A VA hearing examination for compensation purposes was 
conducted in April 1998.  At that time the veteran complained 
of trouble understanding the television, as well and 
communicating in both group situations and on the telephone.  
It was also noted that the veteran had been wearing binaural 
in-the-ear hearing aids since 1992.  

An audiological evaluation showed that puretone thresholds in 
the right ear at 1000 (B), 2000 (C), 3000 (D), and 4000 (E) 
Hertz were 30, 45, 60, and 60 decibels, respectively, with an 
average puretone threshold of 49 decibels.  The speech 
recognition score was 88% correct.  Puretone thresholds in 
the left ear at the same frequencies were 30, 40, 55, and 55 
decibels, respectively.  The average puretone threshold was 
45 decibels.  The speech recognition score was 92% correct.  
The diagnosis was bilateral mild to moderate high frequency 
sensorineural hearing loss.

To summarize, the current audiological findings translate to 
a numeric designation of hearing impairment at Level II in 
the right ear, and Level I in the left ear.  This degree of 
bilateral hearing loss, as determined by the Schedule, is 
noncompensable under Diagnostic Code 6100.

The record indicates that the veteran uses hearing aids.  The 
need for hearing aids, while a point for consideration, does 
not establish that the hearing loss is sufficient to warrant 
a compensable rating.  The evaluations derived from this 
Schedule are intended to make proper allowance for 
improvement by hearing aids. 38 C.F.R. § 4.86 (1998).  
Consequently, entitlement to a compensable schedular 
evaluation for his bilateral hearing loss is not established. 

In addition, the Board does not find that any of the other 
applicable provisions of Chapters 3 and 4, 38 C.F.R. (1998), 
provide a basis for granting an increased rating for the 
veteran's service-connected bilateral hearing loss 
disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).


ORDER

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
